Citation Nr: 0002081	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from December 1942 to May 1945.  He died in August 
1995.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to this adverse 
determination.

The Board notes that in its Written Brief Presentation dated 
in December 1999, the appellant's service representative, for 
the first time, raised the issue of entitlement to dependency 
and indemnity compensation (DIC) based on the theory that the 
veteran was "hypothetically" entitled to a total (100 
percent) disability rating for his post-traumatic stress 
disorder for 10 years prior to his death, citing to Carpenter 
v. Gober, 11 Vet. App. 140 (1998).  As this issue has not 
been addressed by the RO, and is not inextricably intertwined 
with the issue developed for appellate consideration, it is 
hereby referred to the RO for appropriate action, including 
determining whether the appellant, through her 
representative, has raised a valid claim for clear and 
unmistakable error (CUE) in the RO's September 1989 rating 
decision which denied the veteran's claim for an increased 
rating for PTSD.  See Marso v. West, No. 97-2178 (U.S. Vet. 
App. Dec. 23, 1999); 38 U.S.C.A. § 1318 (West 1991). 







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's Certificate of Death indicates that he died 
on August [redacted], 1995 of metastatic carcinoma of the liver.

3.  At the time of the veteran's death, he was service 
connected for the following disabilities:  post-traumatic 
stress disorder (PTSD); irritable bowel syndrome; organic 
residuals of frostbite; and a scar, residual of a shell 
fragment wound to the back of the right side of the head.  
The combined rating was 40 percent.

4.  There is no competent evidence which indicates that the 
liver cancer which caused the veteran's death had its onset 
or was aggravated by service or was manifested within the 
presumptive one year period following service.  Liver cancer 
is not listed as a disease which may be presumptively service 
connected under the provisions of 38 C.F.R. § 3.309 (c) for 
former POWs.

5.  There is no competent evidence which indicates that any 
of the veteran's service-connected disabilities caused or 
contributed to his death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 Vet. App. 341 
(1996) (adopting the definition by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) of a 
well-grounded claim as set forth in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), including 
the requirement that "[w]here the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required"); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit, supra.  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Epps, supra; Grottveit, supra, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  A well-
grounded claim for service connection for the cause of the 
veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death resulted from a disability incurred in or 
aggravated by service or that a service connected disability 
substantially or materially contributed to death.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran died on August [redacted], 1995.  The cause of death, as 
listed on the Certificate of Death, was metastatic carcinoma 
of the liver.  No disorders were listed under the section 
reserved for other significant conditions contributing to 
death but not resulting in the cause of death.  At the time 
of the veteran's death, he was service connected for several 
disorders, including:  PTSD; irritable bowel syndrome; 
organic residuals of frostbite; and a scar, residual of a 
shell fragment wound to the back of the right side of the 
head.  The appellant, the veteran's widow, contends that 
while the veteran was never service connected for liver 
cancer, his years of confinement as a POW, including three 
prison escape attempts, combined with his multiple service-
connected disabilities resulting from this experience, 
debilitated him and made the cancer "more accessible," as 
well as diminishing his will to fight the disease.

A review of the veteran's service medical records reveals 
that they are negative for any evidence of complaints or 
diagnoses of, or treatment for, carcinoma of the liver.

Relevant post-service evidence includes the following:  
reports of VA examinations conducted in June 1980, September 
1980, and August 1989; statements dated in March and August 
1982 from Frederick V. Light, M.D., at Southwest Family 
Physicians, Inc. (Southwest), a private health care facility; 
the report of a VA POW protocol examination conducted in 
October 1983; the report of a VA social assessment/referral 
dated in January 1985; treatment records, including x-ray 
reports, dated from July to August 1995 from Southwest; and 
an autopsy protocol conducted in August 1995, the day 
following the veteran's death.  

The first evidence of a diagnosis of liver cancer is found in 
treatment records from Southwest dated in July 1995, several 
weeks prior to the veteran's death.  These records did not 
discuss the veteran's military service, and did not provide 
any correlation between the veteran's cancer and his period 
of service.  The only other medical evidence which relates to 
the veteran's cancer is the August 1995 autopsy protocol, 
which, again, did not address the issue of the etiology of 
the veteran's cancer.  As the veteran's cancer was not shown 
to have its onset in service or within the one year period 
following service, and it has not been contended otherwise, 
direct service connection or on the presumptive basis that it 
was manifested within one year of service is not warranted.  
38 C.F.R. § 3.309 (a).

However, in light of the fact that the veteran was a POW, the 
Board has also considered the applicability of the provisions 
of 38 C.F.R. § 3.309(c) (1999).  This regulation provides 
that veterans who are former prisoners of war and who were 
interned for not less than 30 days shall be service connected 
for certain listed diseases, if manifested to a degree of 10 
percent or more at any time after discharge or release from 
active service.  This is the case even if there is no record 
of such disease during service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
However, a review of the list of conditions included in this 
provision reveals that liver cancer - or, indeed, cancer of 
any site - is not included in the list of diseases specific 
as to POWs for which presumptive service connection is 
available.  Therefore, the appellant is unable to take 
advantage of the presumptive provisions of § 3.309(c).

Thus, the only evidence contained in the claims file which 
supports the appellant's contention that the veteran's POW 
experience and/or his service-connected disabilities caused 
or contributed to the liver cancer or otherwise caused or 
contributed to his death are her own contentions, as set 
forth in various correspondence received by VA.  These 
statements attest to the appellant's belief that the 
veteran's POW experience was so debilitating that it led to a 
general breakdown of the veteran's health which, in turn, 
allowed his cancer to occur and which diminished his will to 
fight it.  The Board does not doubt the sincerity of the 
appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the cancer which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  No 
competent medical evidence has been presented indicating that 
a service connected disability either caused or contributed 
substantially or materially to cause the veteran's death.

Accordingly, it is the decision of the Board that the 
appellant has failed to meet her initial burden of submitting 
evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death, and the 
claim must be denied on that basis.  As the duty to assist is 
not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to further 
develop the appellant's claim.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the appellant's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the appellant in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the appellant's claim for 
service connection for the cause of the veteran's death.  
Accordingly, there is no further duty on the part of VA to 
inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

